Citation Nr: 1222154	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy (claimed as tingling of the hands and feet), to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for sexual impotence, claimed as secondary to service-connected PTSD.

4.  Entitlement to service connection for recurring increases in blood sugar, claimed as secondary to service-connected duodenal ulcer with gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004 and May 2007 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2004 rating decision, inter alia, denied the Veteran's claim of entitlement to service connection for recurring increases in blood sugar (claimed as secondary to service-connected duodenal ulcer with GERD); the May 2007 rating decision, inter alia, denied his claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and sexual impotence (each claimed as secondary to service-connected PTSD).  (A prior Board decision dated in January 2008 denied the aforementioned claims; it was vacated by the United States Court of Appeals for Veterans Claims (Court) in October 2009 and remanded to the Board for further development consistent with the Court's order.)

The current issues on appeal were previously remanded for evidentiary and procedural development by the Board in March 2010 and again in August 2011.  Following the development undertaken pursuant to the most recent Board remand of August 2011, the denial of service connection for diabetes mellitus, peripheral neuropathy, impotence, and recurring increases in blood sugar was confirmed in a December 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in May 2012, and the Veteran now continues his appeal.

(The Board notes that in May 2004, the Veteran testified at a videoconference hearing before a Veterans Law Judge regarding issues that are unrelated to those presently on appeal.  The Veterans Law Judge who presided over the hearing has since retired from the Board.  In correspondence dated May 2012, the Veteran was informed of this development and offered the opportunity to be scheduled for a new Board hearing before a Veterans Law Judge.  In a subsequent response in May 2012, the Veteran expressly declined the offer and requested that the Board proceed with the adjudication of his appeal on the evidence of record.)


FINDINGS OF FACT

1.  Diabetes mellitus did not have its onset during active military service and is not etiologically related to, or otherwise permanently worsened beyond its natural clinical progression by service-connected PTSD.

2.  Peripheral neuropathy (claimed as tingling of the hands and feet), did not have its onset during active military service and is not etiologically related to, or otherwise permanently worsened beyond its natural clinical progression by service-connected PTSD.

3.  Sexual impotence did not have its onset during active military service and is not etiologically related to, or otherwise permanently worsened beyond its natural clinical progression by service-connected PTSD.

4.  Recurring increases in blood sugar levels did not have their onset during active military service and are not etiologically related to, or otherwise permanently worsened beyond their natural clinical progression by service-connected duodenal ulcer with GERD. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, is not presumed to have been incurred in service, is not proximately due to or the result of service-connected PTSD, and was not aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b) (2011).   

2.  Peripheral neuropathy (claimed as tingling of the hands and feet) was not incurred in service, is not presumed to have been incurred in service, is not proximately due to or the result of service-connected PTSD, and was not aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b) (2011).

3.  Sexual impotence was not incurred in service, is not presumed to have been incurred in service, is not proximately due to or the result of service-connected PTSD, and was not aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b) (2011).

4.  Recurring increases in blood sugar were not incurred in service, are not presumed to have been incurred in service, are not proximately due to or the result of service-connected duodenal ulcer with GERD, and were not aggravated by service-connected duodenal ulcer with GERD.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a),(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this regard, letters dated in May 2004, June 2006, July 2006, September 2006, November 2006, and February 2007 have collectively satisfied the duty to notify provisions with respect to the above requirements.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letters.  To the extent that fully compliant notice was not provided until after the agency of original jurisdiction's initial adjudication of the claims on appeal, the Board finds that the defect in timing of notice has been cured by the subsequent readjudications of these claims by the agency of original jurisdiction, most recently in a December 2011 rating decision/supplemental statement of the case.  In Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that a Statement of the Case or Supplemental Statement of the Case subsequent to the provision by VA of adequate notice constituted a readjudication decision after the notice that cured any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has been satisfied.  The Veteran's claims file contains documentation reflecting that adequate attempts were undertaken in good faith by VA to obtain all medical evidence identified by the Veteran as being relevant to his claims.  The Board finds that all relevant records obtainable are associated with the Veteran's claims file, including his service treatment records and private and VA medical records dated 1967 - 2011.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  

With respect to the service connection claims on appeal, the Veteran has also been provided with VA examinations or referrals for clarifying addendums in June 2004, February 2005, April 2007, July 2010, and September 2011, in which nexus opinions specifically addressing these issues was obtained.  The Board notes that the Veteran's pertinent clinical history and claims file were reviewed by the opining physicians during the course of each examination, and that the nexus opinions obtained were predicated on this review.  Clinical rationales to support each nexus opinion were also provided by the examining physicians.  The Board notes that the September 2011 nexus opinions adequately addressed the deficits of the prior nexus opinions that were the basis for the Court's vacatur and remand in October 2009, and that the evidentiary and procedural development undertaken by VA following the August 2011 Board remand substantially complies with the remand instructions contained therein.  Therefore, no additional remand for further development to ensure compliance with the instructions ordered in the August 2011 remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board thus concludes that the September 2011 examination report is adequate for adjudication purposes and its corrective discussion additionally renders the prior examinations of record adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection laws and regulations, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including diabetes mellitus and organic diseases of the nervous system (to include peripheral neuropathy) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection may also be awarded on the basis of aggravation (i.e., a permanent worsening beyond its natural clinical progression) of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, the Board observes that the Veteran is presently service connected for a chronic duodenal ulcer with GERD (currently rated 60 percent disabling), PTSD (currently rated 50 percent disabling), tinnitus (currently rated 10 percent disabling), and bilateral hearing loss (currently rated noncompensably disabling), which together produce a combined rating of 80 percent under 38 C.F.R. § 4.25 (2011).  A total rating based on individual unemployability due to service-connected disabilities has also been in effect since May 2004.

 (a.)  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected PTSD.

As relevant, the Veteran's medical treatment records establish that he has a clinical diagnosis of chronic diabetes mellitus.  He contends that his diabetes mellitus is secondary to, which is to say either caused or aggravated by, his service-connected PTSD.  After a review of the objective medical evidence, the Board finds that diabetes mellitus was not chronic in service; was not continuous after service separation; and was not manifest to a compensable degree within one year of the date of his service separation in December 1965.  The  Veteran's service treatment records are negative for complaints, findings, diagnosis, or treatment for symptoms of diabetes mellitus and do not otherwise show onset in service of any chronic endocrinological disorder.  

At a January 2004 VA diabetes mellitus examination, the Veteran reported a history of post-service onset of diabetes after service since 1994.  A May 2006 report noted the Veteran attributed clinical findings of higher blood sugar levels to stress.  A September 2006 VA examination report reflects the history of onset of diabetes mellitus after service in 1990.  The September 2006 VA examination report includes the examiner's medical opinion that the Veteran's diabetes mellitus, which was first diagnosed years after service, was not permanently aggravated by his service-connected PTSD.  

The Veteran had submitted copies of medical literature discussing studies linking PTSD to diabetes.  

The report of a July 2010 VA diabetes mellitus examination reflects that the examining physician concluded that the Veteran developed diabetes in 1995, approximately 30 years after his discharge from active service, and that there was no evidence of diabetes or onset of a diabetes-related illness during or within one year of active service.  In a subsequent July 2010 addendum, the examiner opined that it was less likely that the Veteran's diabetes was caused by, a result of, or aggravated by his service-connected PTSD.  The July 2010 VA examiner noted that the Veteran's clinical presentation and review of medical literature and resources provided no medical basis to support the claims.  

In September 2011, the Veteran's claims file was re-reviewed by the same VA examiner who examined the Veteran in July 2010.  The addendum report reflects that the examining physician's review also included a review of the specific medical literature submitted by the Veteran that purportedly indicates a relationship between PTSD and diabetes mellitus.  The examiner then presented the following commentary:

[My review of the medical literature and resources provided by the Veteran] regarding posttraumatic stress disorder. . . and diabetes. . . notes that there may be some association with individuals with PTSD and diabetes; however, review of this information [presents] no conclusions as to etiology concerning diabetes and PTSD.  Although there may be some association, there is no evidence that PTSD causes diabetes.  This medical resource notes the following: "The unhealthy behaviors often associated with PTSD (for example, smoking, substance abuse, poor eating habits) may place a person at risk for developing diabetes."  This does not speak to causation and, as such, [does not constitute] medical evidence to support [the premise] that PTSD causes diabetes.

Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD causes or aggravates insulin resistance [that presages Type 2 diabetes mellitus].  Review of [submitted] medical literature and resources provide no evidence to support [the premise] that PTSD results in impairment of insulin processing or aggravation thereof.  Review of [submitted] medical literature provides no evidence to support [the premise] that PTSD affects amyloid islet peptides [whose blood levels are linked to development of insulin resistance presaging Type 2 diabetes mellitus].  Following review of the above, this examiner could find no evidence to support [the premise] that [the] veteran's diabetes is due to, a result of, or aggravated by his service-connected PTSD.

The Board has considered the clinical evidence discussed above and concludes that the weight of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  As previously mentioned, his service treatment records do not show onset of diabetes mellitus in service and his post-service medical records fail to demonstrate a diagnosis of this disease to a compensable degree within one year following his separation from active duty.  [At this juncture, the Board notes that the Veteran's service personnel records reflect that he served as a submarine crewman in the United States Navy and was never physically present within the land, inland waters, or territorial boundaries of the Republic of Vietnam, such that his exposure to chemical defoliants would be presumed and he would thus he permitted service connection for Type II diabetes mellitus as a disease presumed to be due to such exposure, pursuant to 38 C.F.R. § 3.307(a)(6)(2011).]  Although medical treatise evidence submitted by the Veteran appears to indicate a relationship between PTSD and diabetes mellitus, the VA physician who examined the Veteran in July 2010 and then re-reviewed his claims file in September 2011 had reviewed these medical articles and presented his professional opinion that the articles merely presented what amounts to a hypothesis of a link, but were not conclusive in demonstrating an actual causative association between PTSD and diabetes mellitus.  The VA examiner further opined that these articles did not constitute evidence supporting the premise that PTSD could cause or aggravate diabetes mellitus, as there was no clinical basis to associate a chronic psychiatric disorder with the levels of amyloid islet peptides in the blood of an affected individual, which in turn are linked to the  development of insulin resistance presaging onset of Type 2 diabetes mellitus.  

To the extent that the Veteran asserts that a nexus exists between his diabetes mellitus and military service, either on a direct basis or as secondary to his service-connected disabilities, the Board notes that the Veteran's prior medical records indicate that he worked as a laborer and scrapyard foreman before becoming disabled.  As he lacks the requisite medical training, he is not competent to provide diagnoses, opinion, and commentary on medical matters and matters relating to the etiology of his claimed disabilities.  His statements in this regard are thus entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, as diabetes mellitus is a systemic disease whose symptoms are not immediately apparent to an untrained layperson, the Veteran lacks the competence to state that any perceived symptoms he experienced in service or within one year after discharge represented clinical manifestations of diabetes mellitus.  Therefore, to the extent that he alleges onset of diabetes mellitus in service or onset to a compensable degree within one year after leaving service for purposes of establishing chronicity and a nexus with active duty, the Board finds the Veteran's statements in this regard to be entirely lacking in credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing discussion, the Board finds that service connection for diabetes mellitus is not warranted on a direct or presumptive basis, nor is it warranted on the basis of being proximately due to, the result of, or aggravated by service-connected PTSD.  His claim in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
 
(b.)  Entitlement to service connection for peripheral neuropathy (claimed as tingling of the hands and feet) and sexual impotence, to include as secondary to service-connected PTSD.

As relevant, the Veteran contends that he has peripheral neuropathy and sexual impotence that are related to his service-connected PTSD.  

After a review of the evidence, the Board finds that diabetic peripheral neuropathy was not chronic in service; was not continuous after service separation; and did not manifest to a compensable degree within a year of service separation.  His service treatment records are negative for complaints, findings, diagnosis, or treatment for numbness or tingling of the extremities or diabetes mellitus or peripheral neuropathy.  [As previously stated, the Veteran did not serve within the territorial confines of the Republic of Vietnam during active duty, and therefore the provisions of 38 C.F.R. § 3.307(a)(6) regarding presumptive service connection for peripheral neuropathy due to exposure to chemical herbicides in Vietnam are not for application in the present case.]  The post-service clinical evidence shows that the Veteran was first diagnosed with diabetes mellitus in the 1990s, that he first complained of tingling sensations in his feet in 2004, and was first diagnosed with peripheral neuropathy at a VA diabetes examination in September 2006, many years after service separation. 

Genitourinary examinations conducted in service and the Veteran's service treatment records also do not show treatment for complaints of sexual impotence or any symptoms of sexual dysfunction during active duty.  At a September 2006 VA diabetes mellitus examination, the Veteran reported having erectile dysfunction, and the examiner offered the opinion that the most likely etiology of the Veteran's erectile dysfunction was diabetes, including diabetic neuropathy.  The September 2006 VA examination report also included the clinical opinion that it was unlikely that the Veteran's diagnosed impotence was caused or aggravated by his PTSD; that the Veteran would have erectile dysfunction regardless of whether or not he had PTSD; and that the medical literature did not support such a relationship.  Although the Veteran submitted copies of medical literature and abstracts noting studies involving PTSD and sexual dysfunction, this treatise evidence is not specific to the Veteran's individual case and to the extent that it purports a link between PTSD and sexual impotence, the clinical evidence specific to the Veteran's individual case demonstrates that the etiology of his current diagnosis of erectile dysfunction has been definitively linked to his non-service-connected diabetes mellitus.  The Board finds that this clinical evidence far outweighs the probative value of the treatise evidence submitted by the claimant.  

The weight of the clinical evidence demonstrates that diabetic peripheral neuropathy (claimed as tingling of the hands and feet) is not related to the Veteran's service or to any service-connected disability, including PTSD, but rather that it is related to his non-service-connected diabetes mellitus.  There is no documented clinical evidence of an in-service injury or onset of diabetes or other disease of the peripheral nerves to which a current disability could be related.  

An April 2007 VA examination report provided diagnoses of upper and lower peripheral neuropathy and reflects the examiner's opinion that the Veteran's diagnosed peripheral neuropathy was secondary to diabetes mellitus, which has been determined as of this appellate decision to be non-service-connected, and that there was no evidence that the Veteran's service-connected PTSD caused or aggravated his peripheral neuropathy as there was no evidence that "PTSD produces neuropathy of the extremities."  

The report of a July 2010 VA diabetes mellitus examination reflects that the examining physician concluded that the Veteran developed diabetes in 1995, approximately 30 years after his discharge from active service, and that there was no evidence of diabetes or onset of a diabetes-related illness during or within one year of active service.  In a subsequent July 2010 addendum the examiner opined that it was less likely that the Veteran's peripheral neuropathy of his upper and lower extremities and sexual impotence were caused by, was a result of, or was aggravated by his service-connected PTSD.

In the September 2011 VA addendum report, the examiner reviewed the pertinent medical history and evidence contained within the Veteran's claims file and reaffirmed his opinions and conclusions as presented in the prior examination report dated in July 2010: that there was no nexus between the Veteran's active service and his diabetes mellitus, nor an etiological relationship between his service-connected PTSD and diabetes mellitus.  Given that the Veteran's peripheral neuropathy and sexual impotence have been clinically linked to his diabetes mellitus, it is therefore not likely that his peripheral neuropathy and sexual impotence are due to, a result of, or aggravated by his service-connected PTSD. 

In view of the foregoing discussion, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities and for sexual impotence are not warranted on a direct or presumptive basis, nor are they warranted on the basis of being proximately due to, the result of, or aggravated by service-connected PTSD.  His claims in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

(c.)  Entitlement to service connection for recurring increases in blood sugar, claimed as secondary to service-connected duodenal ulcer with GERD.

The Veteran had submitted copies of medical literature discussing studies linking PTSD to gastrointestinal disease and noting rare side effects of high or low blood sugar with use of Lansoprazole (a medication used to treat GERD).  His essential contention is that he experiences recurring increases in his blood sugar levels that are etiologically related to his service-connected duodenal ulcer and GERD, such that service connection is warranted for this condition.

In April 2004, the Veteran claimed service connection "for medications I take for my service connected chronic duodenal ulcer because it is causing secondary health problems" that include affecting his diabetes by causing his "(blood) sugar level to go up."  A July 2004 rating decision denied the claim for service connection for increased blood sugars.  In his notice of disagreement, the Veteran, through his attorney, contends that he has hyperglycemia and fluctuating blood sugars, and that there is objective medical evidence of record to support this.  

After a review of the evidence, the Board finds that the weight of the competent evidence demonstrates no current disability that is caused by the Veteran's service-connected chronic duodenal ulcer with GERD, including medications taken for this gastrointestinal disability.  The clinical evidence shows, and the Board has determined in this appellate decision, that the Veteran has non-service-connected diabetes mellitus.  To treat his service-connected duodenal ulcer, the Veteran was prescribed various medications. 

A June 2004 VA diabetes mellitus examination report reflects the Veteran's history of not having served in Vietnam; that he was taking Prevacid twice a day for treatment of ulcers; and that, when his stomach became symptomatic, his blood sugar levels started to vary.  He also reported that the medications included Omeprazole and Lansoprazole for treatment of GERD.  He reported experiencing variations in his blood sugar levels when his medications were changed.  The examiner characterized this history as occasional hypoglycemic and hyperglycemic episodes, and offered the opinion that, with changes of medication, the increased symptoms of abdominal pain with nausea and vomiting "may easily lead to hypoglycemia and hyperglycemia because of the stomach upset."  The examiner further opined that, if the Veteran did not have ulcer disease, it would be less likely that he would have difficulties managing his diabetes because of the stomach problem, and that the increased symptoms due to the ulcer disease with reflux include varying blood sugar levels.  In addition, the VA examiner opined that the medication (Zocor) that the Veteran took for his non-service-connected hypercholesteremia appeared to have a mild functional impairment due to side effects.  In a February 2005 addendum report to the June 2004 examination, the VA examiner stated that the medical records included documentation showing the Veteran's medication being changed from Lansoprazole and that "this change could easily cause abdominal discomfort and distress and vomiting which could easily play into his varying blood sugars."  The examiner clarified, however, that it did not appear that the Veteran's ulcer medicine was the sole cause of his varying blood sugars and that the changing of medication was only a contributing factor in his stomach distress, which could lead to variations in his blood sugars.  The examiner found that the aggravation of the Veteran's diabetes did not appear to be permanent because there were medical records indicating he was occasionally asymptomatic with regard to his stomach issues.

The Board and the Court subsequently noted that the ambiguity in the language of the June 2004 opinion required further resolution.  Towards this end, the Veteran was re-examined by VA in July 2010.  The examining physician expressly opined that it was less likely that the Veteran's increase in blood sugars was caused by, was a result of, or was aggravated by his service-connected duodenal ulcer with GERD.  Expounding on this opinion, and incorporating prior VA nexus opinions of record, the examiner re-reviewed the Veteran's claims file in September 2011 and presented the following clarification:

Following review of this veteran's clinical presentation, as well as medical literature and resources, this examiner can provide no medical basis or evidence to support that this veteran's service connected duodenal ulcer and gastroesophageal reflux disease has served as an etiological factor, caused, or permanently aggravated his claimed "increase in blood sugars".  Veteran's claimed "increase in blood sugars" would most likely be a result of, or related to, his diagnosis of diabetes mellitus II.

This examiner maintains the opinion as rendered above that the veteran's service-connected. . . ulcer and/or gastroesophageal reflux disease is less likely the case or etiology of [his] increased blood sugars.  This veteran has been diagnosed with diabetes mellitus type II.  Veteran's increase in blood sugars are due to or a result of his diabetes mellitus type 2.  Although nausea, vomiting, or any other disease state can transiently result in alterations in blood sugar levels, there is no evidence to support that [the] veteran's service connected gastroesophageal reflux disease and/or. . . ulcer (or treatment thereof) has resulted in any permanent aggravation of the underlying condition of his diabetes.  

In general, increase in blood sugar readings in this veteran would indicate a fluctuation in his diabetic control and would not necessarily be the specific result of, or a reflection of, his service-connected duodenal ulcer or gastroesophageal reflux disease.  It is most likely [that] the veteran can experience symptoms associated with duodenal ulcer and/or gastroesophageal reflux disease. . . without increase in blood sugar level.  Furthermore, this veteran can experience increases in blood sugar levels independent of his duodenal ulcer and/or gastroesophageal reflux disease condition.    

The Board has considered the foregoing evidence and places great probative weight on the September 2011 addendum opinion of the VA examiner, who has reconciled all prior ambiguities in the previous nexus opinions of record.  The nexus opinions presented prior to September 2011 essentially conclude that the Veteran's variations in blood sugar levels represent symptoms that are largely and generally part and parcel to his non-service-connected diabetes mellitus.  The September 2011 addendum opinion has affirmed this general clinical conclusion, and has also conclusively established that to the extent that the Veteran's service-connected duodenal ulcer and GERD, and the use of medication in the treatment thereof, may produce occasional ancillary fluctuations in his blood sugar levels due to the side effects of the medication or to associated symptoms of nausea and vomiting, these blood sugar fluctuations do not represent or otherwise cause a permanent worsening beyond the natural clinical progression of the Veteran's non-service-connected diabetes mellitus, such that service connection for recurring increases in blood sugar levels on the basis of aggravation of the underlying diabetes mellitus may be awarded.  The September 2011 addendum opinion quite specifically states that increases in blood sugar levels can occur independently of symptoms associated with duodenal ulcer and/or gastroesophageal reflux disease, thereby ruling out any secondary relationship between the service-connected chronic gastrointestinal disorder and the clinical manifestations of diabetes mellitus in the present case.  Further, the evidence does not demonstrate inservice incurrence or aggravation of increases in blood sugar levels.

Therefore, in view of the foregoing discussion, the Board finds that the weight of the clinical evidence does not support an allowance of service connection for recurring increases in blood sugar, claimed as secondary to service-connected duodenal ulcer with GERD.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for diabetes mellitus, to include as secondary to service-connected PTSD, is denied.

Service connection for diabetic peripheral neuropathy (claimed as tingling of the hands and feet), to include as secondary to service-connected PTSD, is denied.

Service connection for sexual impotence, claimed as secondary to service-connected PTSD, is denied.

Service connection for recurring increases in blood sugar, claimed as secondary to service-connected duodenal ulcer with GERD, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


